Citation Nr: 1524892	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  96-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), to include a rating in excess of 50 percent prior to August 9, 2013, and a rating in excess of 70 percent thereafter.

2.  Whether J.A.M. and J.A.M., the Veteran's children, are entitled to recognition as helpless children on the basis of permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from August 1975 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a 50 percent evaluation for PTSD.  The case was subsequently transferred to the RO in Cleveland, Ohio.  

In October 1998, a videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.  

This appeal has been remanded by the Board on several occasions for additional development, including most recently in June 2013.  While several issues have been addressed by the Board in previous decisions and remands, the issues on appeal are the only issues pending before the Board at this time.  

Following the June 2013 Board remand, the Appeals Management Center (AMC) in Washington, DC, awarded an increased 70 percent rating for service-connected PTSD, effective August 9, 2013.  The Veteran was notified of the RO's determination but he did not withdraw his appeal.  Therefore, the appeal continues and includes consideration of entitlement to a rating in excess of 70 percent from August 2013, as 70 percent is not the maximum benefit available for this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal, which have been reviewed in conjunction with this appeal.  Notably, a review of the Virtual VA claims file reveals additional VA treatment records dated from June 2012 to June 2013, which were considered by the AOJ in the September 2013 statement of the case.

For reasons discussed below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In a March 2012 rating decision, the RO denied entitlement to recognition of J.A.M. and J.A.M. as helpless children on the basis of permanent incapacity for self-support.  In April 2012, the Veteran submitted a timely notice of disagreement as to the denial of his claim.  However, the Veteran has not yet been issued a statement of the case addressing this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal as to this issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will be adjudicated by the Board only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran continues to seek entitlement to an increased rating for posttraumatic stress disorder, which was rated 50 percent disabling prior to August 9, 2013, and 70 percent disabling from that date forward.  He contends that the ratings assigned do not adequately reflect the severity of this disorder.  As noted in prior remands, this claim involves an exceptionally lengthy appeal period and the claims file contains extensive medical evidence.  Review of the evidentiary record suggests the Veteran has manifested varying symptoms and thus, varying degrees of disability, during the pendency of this appeal; however, it is unclear whether all, or part, of the reported symptoms can be attributed to his service-connected PTSD.  

In December 2010, the Board determined that additional VA medical opinion was needed to determine whether the reported symptoms were consistent with a diagnosis of "combat-related" PTSD.  The Board specifically directed that the RO/Appeals Management Center in Washington, DC, order a review of the records by both a VA psychiatrist and a VA psychologist.  The reviewers were to indicate the level of occupational and social impairment related to PTSD alone and to specifically state whether the intermittent findings of mania, hallucinations, delusions, etc. were related to PTSD or another diagnosed disorder.  The examiners were to reconcile the Global Assessment of Functioning scale scores with the Veteran's reported impairment due to PTSD alone, to include the ability to obtain and/or retain employment.

In November 2011, the Board concluded that the AMC's actions were unresponsive to the December 2010 remand directives, as the AMC failed to request an examination by a psychologist, as directed, and ensure an adequate opinion was obtained from a psychiatrist.  Additionally, readjudication of this appeal, as reflected in a May 2011 supplemental statement of the case, failed to consider or document review under both the former and revised rating criteria under Diagnostic Code 9411, as directed by the Board.  Id.  Accordingly, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)  

In March 2012, a VA psychologist reviewed the evidentiary record and opined that the Veteran's symptoms of mania, hallucinations, delusions, etc., when present, were not due to PTSD but attributable to another psychiatric disorder.  As for the Veteran's overall social and occupational functioning, the VA psychologist stated that a more definitive assessment would require data from a clinical interview with the Veteran following a prolonged period (six month term) of sobriety.  The Board noted that the evidence did not show the Veteran has had a six month period of sobriety at any time since March 2012.

In March 2012, a VA psychiatrist also reviewed the evidentiary record, but the psychiatrist stated he was "unable to complete medical opinion as requested without seeing the [V]eteran."  The AMC subsequently scheduled the Veteran for a VA examination with the psychiatrist on two occasions in April 2012, but the Veteran did not report for either examination.  

In June 2013, the Board remanded the claim again, finding that the RO/AMC had not complied with its remand directives, as the record did not contain copies of the notices sent to the Veteran informing him of the date and place of the April 2012 examinations and that any such notice would have been less than thirty days prior to any examination.  Therefore, the Board directed the AMC to request the Veteran be afforded an examination by both a VA psychiatrist and psychologist, with at least 30 days notice given to the Veteran.  The Board also directed the RO/AMC to consider and document their review of this appeal under both the former and revised rating criteria under Diagnostic Code 9411, as the RO/AMC had still not complied with this remand directive.  See September 2012 SSOC.  

In August 2013, the Veteran was afforded a VA examination which was conducted by a VA psychologist.  While the AMC awarded an increased 70 percent rating based upon this examination, there is no indication that any attempt was made to schedule the Veteran a VA examination with a VA psychiatrist, as directed.  Additionally, neither the September 2013 rating decision nor supplemental statement of the case reflect that the AMC considered the Veteran's increased rating claim (either prior to or after August 9, 2013) under the former criteria for Diagnostic Code 9411, as directed.  Indeed, the September 2013 supplemental statement of the case only addressed entitlement to a rating in excess of 70 percent from August 9, 2013, without addressing the issue of entitlement to a rating in excess of 50 percent prior to that date, which remains on appeal.  

Given the AMC's failure to at least attempt to comply with the foregoing directives, the Board is unable to find there has been substantial compliance with its previous remand, thereby necessitating another remand to schedule the Veteran for an examination with a VA psychiatrist.  See Stegall, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  On remand, the Veteran must be scheduled a VA examination with a VA psychiatrist, with at least 30 days notice given to the Veteran.  

If, following examination of the Veteran, the examiner concludes that he or she cannot answer the Board's questions with the information obtained during an in person clinical interview, the psychiatrist should order a period of inpatient observation and evaluation.  If the Veteran fails to report for any examination, the psychiatrist should attempt to respond to the questions presented or explain why clinical examination is necessary for an opinion.

While on remand, to ensure that the record is complete, the AOJ should obtain all outstanding VA treatment records from any appropriate VA medical facility, including the VA Medical Centers in Columbus and Dayton, Ohio, dated from June 2013 to the present.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case addressing the issue of entitlement to recognition of J.A.M. and J.A.M. as helpless children on the basis of permanent incapacity for self-support.  The appellant is advised that the Board will not exercise appellate jurisdiction over these claims in the absence of a timely perfected appeal.  

2. Obtain all outstanding VA treatment records from any appropriate VA medical facility, including the VA Medical Centers in Columbus and Dayton, Ohio, from June 2013 to the present.  All records and/or responses received should be associated with the claims file.  

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

3. After any outstanding records have been associated with the record on appeal, schedule the Veteran for an examination by a VA psychiatrist.  Notice of any examination should be provided at least thirty (30) days prior to the examination.  If the Veteran fails to report for any examination, a copy of the examination notice should be associated with the claims file and the claims file should still be forwarded to a psychiatrist for an opinion.  The claims folder, including all relevant documents located on Virtual VA and VBMS, should be made available for the examiner to review.

The psychiatrist is to review all VA examinations and all outpatient records.  Then, to the extent possible, indicate the level of occupational and social impairment related to service-connected PTSD alone.  The psychiatrist is to specifically state whether the intermittent findings of mania, hallucinations, delusions, etc. are related to PTSD or to another diagnosed disorder, noting that entitlement to service connection for substance abuse secondary to PTSD has already been denied.  If the symptoms due to service-connected PTSD cannot be differentiated from symptoms caused by any other diagnosed psychiatric disorder that fact must be reported and the rationale for that conclusion explained.  To the extent possible, the psychiatrist must reconcile the Global Assessment of Functioning scale scores with the Veteran's reported impairment due to PTSD alone, to include the ability to obtain and/or retain employment.

The psychiatrist is to review the August 2013 VA examination report and reconcile any significant differences between his or her findings, and the findings of the August 2013 VA psychologist.  

If the psychiatrist concludes that he or she cannot respond to the above questions with the information obtained during the clinical interview, he/she must take those steps necessary to permit the questions to be fully and completely answered.  

If the Veteran fails to report for the examination, the psychiatrist must attempt to respond to the questions posed above or explain why clinical examination is necessary for an opinion. 

The psychiatrist is hereby notified that, while both the grant of service connection for PTSD and the assigned 50 percent evaluation are protected, i.e., they cannot be severed pursuant to VA regulations, the evidence of record shows that the Veteran was never a member of Special Forces as he has claimed and, contrary to his report, he never served in combat.  Service personnel records indicate that the Veteran participated as a member of a special landing force serving in the contiguous waters of Vietnam in October 1971, December 1971, and February 1972, and he worked as a security guard in Thailand.  The records do not show that he received any awards or decorations conclusively indicating combat participation.  The examiners are further informed that the Veteran has provided inconsistent reports regarding the circumstances of his military service and claimed stressors.  A fully reasoned rationale must accompany any opinion offered.

4. After the development requested has been completed, the AOJ must carefully review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to a rating in excess of 50 percent for service-connected PTSD prior to August 9, 2013, and a rating in excess of 70 percent thereafter based upon the entirety of the evidence.  The AOJ must consider and document their review of both claims under both the rating criteria under Diagnostic Code 9411 in effect in January 1996 and the rating criteria currently in effect.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case addressing both issues on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




